Citation Nr: 1126210	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  03-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, chronic undifferentiated type, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 28, 1972 to August 30, 1972.  The appellant is the Veteran's mother.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to accrued benefits.  The appellant perfected an appeal of the November 2002 rating determination to the Board.  

In a July 2005 decision, the Board denied the claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  In a March 2009 decision, the Board again denied the claim, holding that the presumption of soundness was rebutted and the Veteran's preexisting mental disorder was not aggravated by service.  The appellant appealed the Board's decision to the Court.  In February 2011, the Court reversed the Board's determination that the Veteran's acquired psychiatric disorder existed prior to service, stating that even if the Veteran had a preexisting condition, there is simply insufficient evidence to undebatably establish that his condition (schizophrenia) was not aggravated by service.  The Court also noted that VA had impliedly accepted the appellant as a valid accrued benefits claimant.  


FINDINGS OF FACT

1.  The appellant is a valid claimant for accrued benefits.  

2.  At the time of death, the Veteran had perfected an appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, chronic undifferentiated type.

3.  Per the decision of the Court, the Veteran is presumed to be free of mental illness at the time of his entry into service.

4.  The Veteran was diagnosed with moderate schizophrenia, undifferentiated type, during service.

5.  Treatment records from shortly before the Veteran's death reflect a diagnosis of paranoid schizophrenia.  


CONCLUSION OF LAW

The criteria for establishing service connection for schizophrenia for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Upon the death of a veteran, periodic monetary benefits to which he was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2010).  In Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004) the Court of Appeals for the Federal Circuit held that the limit of recovery of a veteran's accrued benefits to a maximum two-year period of benefits under 38 U.S.C. § 5121(a) applies to benefits accrued at any two-year period of time, not only to the last two years of the Veteran's life.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).

The Board notes that a new revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where a veteran's death occurred on or after the date of enactment, December 16, 2003.  It does not affect cases involving deaths prior to that time, such as in this case.

A certificate of death reflects that the Veteran died in July 2002.  The appellant's application for accrued benefits was filed in August 2002.  At the time of the Veteran's death, he had perfected an appeal to the Board of an April 2001 rating decision in which the RO reopened a previously disallowed claim of entitlement to service connection for schizophrenia but denied the claim on the merits.

In February 2011, the Court held that VA had impliedly accepted the appellant as a valid accrued benefits claimant.  Thus, further discussion of that matter is unnecessary.  The remaining question is whether the Veteran warranted service connection for schizophrenia based on the evidence of record at the time of his death.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease (including schizophrenia) shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010); see also 38 C.F.R. § 3.309 (listing psychoses as a chronic disease) (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records reflect that his psychiatric condition was clinically evaluated as normal at his June 1972 induction examination.  During service he was diagnosed and treated for schizophrenia, chronic, undifferentiated type in August 1972.  According to the Narrative Summary, the Veteran initially reported that his symptoms started prior to service in March 1972 when he sprained his right wrist.  He indicated that his symptoms worsened in service during basic training.  He then later reported that his symptoms actually had their onset in service.  The Veteran's parents and brother were interviewed as well.  They contended that the Veteran's current psychiatric condition was in response to an incident (assault) that had occurred in basic training.  They maintained that prior to service, the Veteran "was an outgoing person and was in good health."  

It was noted in the Narrative Summary that the Inspector General reported that testimony from at least five troops at Ft. Dix indicated that at the Reception Center the Veteran was slovenly, had poor hygiene, and had to be forced to take a shower.  During the first week the Veteran was listless and exhibited a lack of cooperation.  He asked to go on pass the first week due to concern over his parents getting a divorce.  His parents came to see him, but no change in the Veteran was noted.  The Inspector General noted that the Veteran was generally slovenly, would not clean himself, his boots, or area, would wander away, and became progressively worse.  It was emphasized that these symptoms all occurred before the Veteran was allegedly threatened.  

The Narrative Summery reflects that at the conclusion of the evaluation, the Veteran suffered from schizophrenia that existed prior to service.  The Veteran was recommended for a medical discharge.  

The convened Medical Board recommended the Veteran's discharge by reason of mental disability that existed prior to service and was not permanently aggravated thereby.  The August 1972 separation examination report reflected these findings.  The Department of Defense Form 214 (separation document) shows the Veteran was discharged on account of a disability.  Thereafter, a VA inpatient treatment record shows the Veteran was hospitalized in November 1972 during which time he was diagnosed with acute schizophrenic reaction.

Lay statements dated in 1999 and 2000 were received from the appellant and the Veteran's two brothers, sister, and church pastor.  These statements assert that the Veteran had no problems prior to service and several note that when he returned he was a different person.  There is also an August 1972 statement from the Veteran's father that details the purported harassment and in-service assault the Veteran endured during his period of active service.  Further, this statement, as well as other statements submitted by and on behalf of the Veteran, essentially contends that the Veteran's schizophrenia developed as a result of this harassment and assault, and provided additional details regarding the purported assault.  Also, additional post-service medical records show treatment and additional periods of hospitalization for the Veteran's schizophrenia through 2001.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

In February 2011 the Court held that the Veteran's lay statements, the conclusory statement of the Medical Board and the boilerplate format of the Medical Board report was insufficient evidence to undebatably establish that the Veteran's schizophrenia preexisted service.  The Court did not address the sufficiency of the discussion and conclusion in the Narrative Summary, which included consideration of testimony of soldiers who were witness to the Veteran's behavior at the Reception Center.  The Court further determined that the Medical Board report was insufficient to establish that any worsening of a preexisting disorder was due to the natural progress of the disorder.  The Court determined that the presumption of soundness had not been rebutted by clear and unmistakable evidence. 

The Board is bound by the Court's conclusion.  Thus, VA must consider the Veteran to have been free of any mental illness at the time he entered service.  

As noted above, the Veteran was diagnosed with undifferentiated schizophrenia during service and was discharged as a result of this diagnosis.  Treatment records from a July 1999 VA hospitalization reflect a diagnosis of paranoid schizophrenia.  

As the Veteran is presumed sound at entry to service, was diagnosed with schizophrenia (a chronic disease) during service, and had subsequent manifestations of the same disease after service, service connection for schizophrenia was warranted based upon the evidence in the claims file at the time of the Veteran's death.  As such, the appellant is entitled to accrued benefits.  


ORDER

Entitlement to service connection for schizophrenia for purposes of accrued benefits is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


